EXHIBIT 10.31
CASH AMERICA NET HOLDINGS, LLC
FIRST AMENDED AND RESTATED
2007 LONG TERM INCENTIVE PLAN
SECTION 1
ESTABLISHMENT AND PURPOSE
     1.1 Purpose. The Cash America Net Holdings, LLC 2007 Long Term Incentive
Plan (the “Plan”) is intended to attract, retain and motivate key employees of
Cash America Net Holdings, LLC (the “Company”) by providing such key employees
with a proprietary interest in the long-term growth and financial success of the
Company.
     1.2 Effective Date. The Plan was originally effective January 1, 2007 and
was amended once on April 8, 2008. This amendment and restatement of the Plan,
intended to bring the Plan into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), is effective January 1, 2009.
SECTION 2
DEFINITIONS
     2.1 “Award” means a grant to a Participant of a specified number of Units
as determined by the Committee.
     2.2 “Cash America” means Cash America International, Inc.
     2.3 “Cause” means a Participant’s (i) indictment for, conviction of or,
pleading no contest to, any felony or any crime or acts of dishonesty, fraud or
moral turpitude, (ii) engaging in conduct which is in reckless disregard of the
Company’s business or materially injurious to the Company, (iii) material or
habitual neglect of, or material failure to perform, Participant’s duties as an
employee of the Company, or (iv) failure to observe any material Company policy.
     2.4 “CEO” means the Chief Executive Officer of Cash America.
     2.5 “Change in Control” means an event that is (i) a change in the
ownership of the Company, a change in the effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
or (ii) a change in the ownership of Cash America, a change in the effective
control of Cash America, or a change in the ownership of a substantial portion
of the assets of Cash America, all as defined in Code Section 409A, except that
35% shall be substituted for 30% in applying Treasury Regulations
Section 1.409A-3(i)(5)(vi) and 50% shall be substituted for 40% in applying
Treasury Regulations Section 1.409A-3(i)(5)(vii).
     2.6 “Code” means the Internal Revenue Code of 1986, as amended.
     2.7 “Committee” means the committee appointed by the CEO to administer the
Plan.

 



--------------------------------------------------------------------------------



 



     2.8 “Disability” means, with respect to a Participant, the Participant’s
inability, in the Committee’s opinion, to perform the duties of the
Participant’s employment with the Company by reason of a medically determinable
physical or mental impairment which can be expected to result in death or be of
long-continued and indefinite duration. The Committee may require such medical
proof of Disability as it deems necessary, including the certificate of one or
more licensed physicians selected by the Committee.
     2.9 “EBITDA” means the consolidated earnings of the Company before
interest, income taxes, depreciation and amortization expenses, as determined in
accordance with Exhibit B to the Asset Purchase Agreement dated July 9, 2006,
among The Check Giant LLC, Cash America International, Inc. and the subsidiaries
and members of The Check Giant, LLC.
     2.10 “Grant Date” means the date on which an Award is granted to a
Participant. In no event shall the Grant Date precede the date on which the
Participant becomes an employee of the Company.
     2.11 “Grant Value” means 5 times LTM EBITDA as of the last day of the
calendar quarter coinciding with or immediately preceding the Grant Date of a
Unit.
     2.12 “Key Employee” means a Participant who meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) as of: (i) for a
Participant who Separates from Service on or after the first day of a calendar
year and before the first day of the fourth month of such calendar year, the
December 31 of the second calendar year preceding the calendar year in which
such Participant Separates from Service; or (ii) for any other Participant, the
preceding December 31. For purposes of identifying Key Employees, the
Participant’s compensation shall mean all of the items listed in Treasury
Regulations Section 1.415(c)-2(b), and excluding all of the items listed in
Treasury Regulations Section 1.415(c)-2(c).
     2.13 “LTM EBITDA” means EBITDA for the 12 full calendar months ending on
the last day of a particular calendar quarter.
     2.14 “Participant” means an individual who has been granted an Award under
the Plan. An individual shall no longer be a Participant on the date that all
Awards he or she has been granted under the Plan have been cancelled, forfeited,
paid or otherwise settled.
     2.15 “Payment Date” means the date as of which a cash amount is payable to
a Participant in respect of a Unit, as determined under Section 5 hereof.
     2.16 “Payment Value” means 5 times LTM EBITDA as of the last day of the
calendar quarter immediately preceding the Payment Date of a Unit; provided, in
the case of a Participant who terminates employment for any reason prior to the
date in which all Units subject to an Award would have become 100% vested in
accordance with Section 4.1, the “Payment Value” with respect to any vested
Units subject to such Award means the lesser of (i) 5 times LTM EBITDA as of the
last day of the calendar quarter immediately preceding the date in which the
Participant terminates employment, or (ii) 5 times LTM EBITDA as of the last day
of the

2



--------------------------------------------------------------------------------



 



calendar quarter immediately preceding the Payment Date of the Unit.
Notwithstanding the foregoing, if the event that triggers a payment occurs on
the last day of a calendar quarter, “Payment Value” shall be determined as of
that day rather than the last day of the preceding calendar quarter.
     2.17 “Separate from Service” or “Separation from Service” shall mean that a
Participant separates from service with the Company, as defined in Code
Section 409A and guidance issued thereunder. Generally, a Participant separates
from service if the Participant dies, retires, or otherwise has a termination of
employment with the Company, determined in accordance with the following:
          (a) Leaves of Absence. The employment relationship is treated as
continuing intact while the Participant is on military leave, sick leave, or
other bona fide leave of absence if the period of such leave does not exceed
6 months, or, if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. A
leave of absence constitutes a bona fide leave of absence only while there is a
reasonable expectation that the Participant will return to perform services for
the Company. If the period of leave exceeds 6 months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such 6-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 6 months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence shall
be substituted for such 6-month period.
          (b) Status Change. Generally, if a Participant performs services both
as an employee and an independent contractor, such Participant must separate
from service both as an employee, and as an independent contractor pursuant to
standards set forth in Treasury Regulations, to be treated as having a
Separation from Service. However, if a Participant provides services as an
employee and as a member of the board of directors or managers (as applicable),
the services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of this Plan.
          (c) Termination of Employment. Whether a termination of employment has
occurred for purposes of this section is determined based on whether the facts
and circumstances indicate that the Company and the Participant reasonably
anticipate that (i) no further services will be performed after a certain date,
or (ii) the level of bona fide services the Participant will perform after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company if the Participant has been providing services to the Company less than
36 months). Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Participant continues
to be treated as an employee for other purposes (such as continuation of salary
and participation in employee benefit programs), whether similarly situated
service providers have

3



--------------------------------------------------------------------------------



 



been treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which a Participant is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection (a) above, for purposes of this subsection the Participant is
treated as providing bona fide services at a level equal to the level of
services that the Participant would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which a
Participant is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection (including
for purposes of determining the applicable 36-month (or shorter) period).
          (d) Service with Affiliates. For purposes of determining whether a
Separation from Service has occurred under the above provisions, the “Company”
shall include the Company and all entities that would be treated as a single
employer with the Company under Code §414(b) or (c), but substituting “at least
50 percent” instead of “at least 80 percent” each place it appears in applying
such rules.
     2.18 “Unit” means an award granted under the Plan having a value based on
the increase in value of the Company as measured by the increase in LTM EBITDA
over a specified period of time, as determined under Section 5.4 hereof.
SECTION 3
PARTICIPANTS AND AWARDS
     3.1 Selection of Participants. The Committee, in its sole discretion, shall
select the key employees of the Company who shall become Participants in the
Plan. Only common law employees of the Company will be eligible (e.g., no
independent contractors or leased employees will be or become eligible) to
receive Awards.
     3.2 Determination of Awards. The Committee shall have sole discretion in
determining the number of Units subject to any Award granted to a Participant.
The Committee may grant Awards to Participants upon the Effective Date of the
Plan, upon a Participant’s first becoming employed by the Company, and upon such
other times as the Committee determines appropriate, subject to the timing
limitation set forth in Section 2.10. The grant of an Award to a Participant
shall not entitle the Participant to receive future Awards.
     3.3 Maximum Number of Units. The maximum number of Units that may be
awarded in the aggregate under the Plan is 130,000; provided, any Units that
have been awarded and then forfeited will be added back to, and will increase,
the number of Units that have not been awarded, such that forfeited Units will
once again be available for inclusion in an Award. Once a payment has been made
with respect to a vested Unit (or a payment would have been made except that the
Unit had no Payment Value), such a Unit may not be included in any other Award.

4



--------------------------------------------------------------------------------



 



SECTION 4
VESTING
     4.1 Vesting Schedule. Unless otherwise specified herein or determined by
the Committee, a Participant’s Units subject to an Award shall vest in
accordance with the following schedule: one-third of the Units shall vest on the
13-month anniversary of the Grant Date of such Award; one-third of the Units
shall vest on the 24-month anniversary of such Grant Date; and one-third of the
Units shall vest on the 36-month anniversary of such Grant Date, provided the
Participant has remained continuously and actively employed by the Company
(including any leave of absence from which the Company expects the Participant
to return) from such Grant Date through such vesting date.
     4.2 Effect of Termination. Unless otherwise determined by the Committee, a
Participant shall forfeit all interest in the unvested portion of an Award upon
termination of employment, whether voluntary or involuntary, for any reason
(other than for Cause). Upon termination of employment for Cause, the entire
Award (including any previously vested portion thereof) shall be forfeited.
SECTION 5
PAYMENT OF AWARDS
     5.1 General Timing of Payment Date. Except as provided in Sections 5.2 and
5.3, the Payment Date of an Award shall be the last day of the calendar quarter
coinciding with or immediately following the latest date on which any Units
subject to the Award would have become 100% vested in accordance with
Section 4.1 if the Participant remained employed by the Company (i.e., the
36-month anniversary of the Grant Date, unless the Committee has established a
different vesting schedule for the Award).
     5.2 Deferral of Payment Date.
          (a) Deferral Terms. Notwithstanding the foregoing, subject to
Section 5.3, the Committee may, in its sole discretion, allow a Participant to
elect to defer the Payment Date with respect to an Award to a date selected by
the Participant that is later than the Payment Date specified in Section 5.1;
provided, in no event shall the Payment Date for an Award with respect to which
such election is made be later than the last day of the calendar quarter
coinciding with or immediately following the earlier of: (i) (A) the date on
which the Participant Separates from Service, in the case of a Participant who
is not a Key Employee on the date of his or her Separation from Service, or who
separates from Service by reason of his or her death; or (B) six months after
the date on which the Participant Separates from Service for any reason other
than his or her death, in the case of a Participant who is a Key Employee on his
or her date of Separation from Service; and (ii) the 10th anniversary of the
Grant Date. The Committee shall establish procedures with respect to the
deferral of Payment Dates as it deems appropriate to ensure that the right to
defer Payment Dates does not cause the Plan to become generally subject to Title
I of the Employee Retirement Income Security Act of 1974.

5



--------------------------------------------------------------------------------



 



          (b) Timing of Election. A Participant who is permitted to make a
deferral election with respect to an Award must make such election at least
12 months before the first vesting date for the Award and no later than 30 days
after the Grant Date of such Award, provided that a deferral election may be
made only if the first vesting date for the Award is at least 12 months after
the Grant Date. Upon the deadline specified in the preceding sentence, a
Participant’s election shall become irrevocable for the Award.
     5.3 Change in Payment Date upon Change in Control. Notwithstanding the
foregoing, all outstanding Awards shall become 100% vested upon a Change in
Control. The Payment Date for such Awards shall be the last day of the calendar
quarter coinciding with or immediately following the date of such Change in
Control.
     5.4 Amount of Payment. The Company shall deliver to the Participant an
amount in respect of such Unit determined in accordance with the following
formula:
(Payment Value — Grant Value) x .013
130,000
     5.5 Form of Payment. All Awards under the Plan shall be paid in a single
lump sum payment in cash.
     5.6 Tax Withholding. The Company shall withhold all applicable taxes from
any payment, including any federal, state and local taxes.
     5.7 Payment in the Event of Death. If a Participant dies prior to the
payment of the vested portion of an Award, payment shall be made to his or her
estate.
     5.8 No Acceleration of Payment Date. Except as otherwise provided in this
Section, no payment scheduled to be made under this Section 5 may be
accelerated. Notwithstanding the foregoing, the Committee, in its sole
discretion, may accelerate any payment scheduled to be made under this Article V
in accordance with Code Section 409A (for example, upon certain terminations of
the Plan, limited cashouts or to avoid certain conflicts of interest); provided,
a Participant may not elect whether his scheduled payment will be accelerated
pursuant to this sentence.
SECTION 6
ADMINISTRATION
     6.1 Committee is the Administrator. The Plan shall be administered by the
Committee.
     6.2 Committee Authority. The Committee shall have all discretion and
authority necessary or appropriate to administer the Plan and to interpret the
provisions of the Plan, including, but not limited to, the terms of the Plan
providing for the definition of “EBITDA” and the manner in which EBITDA is to be
calculated under the terms of the Plan. Any determination, decision or action of
the Committee in connection with the construction,

6



--------------------------------------------------------------------------------



 



interpretation, administration or application of the Plan shall be final,
conclusive and binding upon all persons, and shall be given the maximum
deference permitted by law.
SECTION 7
GENERAL PROVISIONS
     7.1 Nonassignability. A Participant shall have no right to encumber, assign
or transfer any interest under the Plan.
     7.2 No Effect on Employment. The establishment and subsequent operation of
the Plan, including eligibility as a Participant, shall not be construed as
conferring any legal or other rights upon a Participant for the continuation of
his or her employment for any period. Generally, employment with the Company is
on an at-will basis only. Except as may be provided in an employment contract
with the Participant, the Company expressly reserves the right, which may be
exercised at any time, to terminate any individual’s employment without cause,
and to treat him or her without regard to the effect which such treatment might
have upon him or her as a Participant.
     7.3 No Individual Liability. No member of the Committee or any officer of
the Company shall be liable for any determination, decision or action made in
good faith with respect to the Plan or any Award under the Plan.
     7.4 Severability; Governing Law. If any provision of the Plan is found to
be invalid or unenforceable, such provision shall not affect the other
provisions of the Plan, and the Plan shall be construed in all respects as if
such invalid provision has been omitted. The provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Texas,
with the exception of Texas’ conflict of laws provision.
     7.5 Affiliates of the Company. Requirements referring to employment with
the Company or payment of Awards may, in the Committee’s discretion, be
performed through the Company or any affiliate of the Company.
SECTION 8
AMENDMENT AND TERMINATION
     8.1 Amendment and Termination. The Committee may amend or terminate the
Plan at any time and for any reason; provided, no such amendment or termination
shall affect a Participant’s rights with respect to an outstanding Award; and,
provided further, any amendment that may result in a significant cost increase
under the Plan must be approved by the CEO.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Cash America has caused this First Amended and Restated
Plan to be executed by its duly authorized officer on the 31st day of December,
2008.

            CASH AMERICA INTERNATIONAL, INC.
      By:   /s/ Daniel R. Feehan         Title: President and Chief Executive
Officer           

8